DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to Pre-Appeal filed 12/21/2021.
	Claims 1-16 are allowed. Claims 17-30 were canceled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven J. Frank on March 1, 2022.
The application has been amended as follows: 
Please cancel claims 17-30.

Allowable Subject Matter
Claim1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1-16 the applied art along other considered art listed below fail to disclose the claimed subject matter of A database system and a method comprising: a main memory comprising volatile storage and including a plurality of Bloom filters each associated with a memory access run; a secondary store comprising nonvolatile storage for storing files; memory containing a log-structured merge-tree (LSM tree) providing indexed access to files stored in the memory and the secondary store, the LSM tree being organized into levels and indexing the files as key-value pairs; a processor for writing files to and reading files from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watson et al. 20160134503 related to performance enhancements for finding top traffic patterns.
Hazel et al. 20170068675 related to method and system for adapting a database kernel using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 1, 2022